                       Case 1:19-mj-05136-JGD Document 1 Filed 05/21/19 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                           &DVH1R
             $QWKRQ\ 6PDOOZRRG DND 7RQ\                                          PM-*'



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    0D\                  LQWKHFRXQW\RI               6XIIRON        LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV       WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&   D DQG E  % YL                    'LVWULEXWLRQ RI DQG 3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH  *UDPV RU 0RUH RI
                                                )HQWDQ\O




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI )%, 6SHFLDO $JHQW *DUUHWW 6 +DVVHWW




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                              Complainant’s signature

                                                                                         *DUUHWW 6 +DVVHWW 6$ )%,
                                                                                               Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH
                                                                                                 Judge’s signature

&LW\DQGVWDWH                            %RVWRQ 0$                          +RQ 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                               Printed name and title
